—Order unanimously reversed on the law without costs, motion granted and complaint dismissed. Memorandum: Supreme Court should have granted defendant’s motion for summary judgment dismissing the complaint. Defendant satisfied its initial burden of establishing that it lacked actual or constructive notice of the accumulation of water on the floor of its store. Plaintiffs failed to submit material in evidentiary form sufficient to raise a triable issue of fact concerning actual or constructive notice, and summary dismissal was warranted (see, Anderson v Klein’s Foods, 139 AD2d 904, affd 73 NY2d 835; Eddy v Tops Friendly Mkts., 91 AD2d 1203, affd 59 NY2d 692). (Appeal from Order of Supreme Court, Monroe County, Willis, J.— Summary Judgment.) Present — Denman, P. J., Green, Balio, Fallon and Boehm, JJ.